                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION


RACHEL MILLER; TEXAS DEMOCRATIC
PARTY; DNC SERVICES CORP., d/b/a
DEMOCRATIC NATIONAL COMMITTEE;
DSCC; and DCCC,                               Civil Action No. 1:19-cv-01071-LY

                    Plaintiffs,

      v.

RUTH HUGHS, in her official capacity as the
Texas Secretary of State,

                    Defendant.


  PLAINTIFFS’ SUPPLEMENTAL BRIEF REGARDING NELSON V. WARNER, NO.
  3:19-0898 (S.D. W. VA. MAR. 17, 2020), AND COMCAST CORP. V. NAT’L ASS’N OF
       AFRICAN AM.-OWNED MEDIA ET. AL., NO. 18-1171 (U.S. MAR. 23, 2020)
       Pursuant to the Court’s request, Plaintiffs briefly discuss Nelson v. Warner, No. 3:19-0898,

2020 WL 1312882 (S.D. W. Va. Mar. 17, 2020), and Comcast Corp. v. Nat’l Ass’n of African Am.-

Owned Media et. al., No. 18-1171, 2020 WL 1325816 (U.S. Mar. 23, 2020). Nelson denied a

motion to dismiss in a case concerning a statute nearly identical to the one here, addressing the

character and magnitude of the burden under Anderson-Burdick, the legitimacy of the state’s

asserted interests in the law, and the appropriate parties. By contrast, Comcast concerned racial

discrimination in awarding contracts, has no relevance, and does not stand for the broad principles

for which the Secretary offers it. This Court should follow Nelson and deny the Secretary’s motion.

                                          ARGUMENT

       A.      Nelson demonstrates why the Court should deny the Secretary’s Motion.

       In Nelson, the court denied a motion to dismiss a challenge to an almost identical statute.

The plaintiffs, including the West Virginia Democratic Party, challenged a state law awarding first

ballot position to the party that won the most votes in the last presidential election. Nelson, 2020

WL 1312882, at *1. As here, the Nelson plaintiffs argued that the statute imposed an undue burden

on their First and Fourteenth Amendment rights and violated their right to equal protection. Id.

The court directly addressed―and rejected―many of the arguments the Secretary raises here.

       First, the court found “no deficiency in standing” among the plaintiffs, including the State

Party. Id. at *4. Like the Secretary, see Motion to Dismiss, ECF No. 33 (“Mot.”) at 13, the defense

argued that the alleged harm was “too speculative to constitute any injury in fact.” Nelson, 2020

WL 1312882, at *3. The court disagreed, finding it “unreasonable to infer West Virginia is exempt

from the widespread phenomenon [of position bias].” Id.; see also id. at *4 (finding plaintiffs

allege “imminent injury in fact”). The court also found the plaintiffs need not seek relief from

every county election official. Id. at *5 (“[The Secretary’s] suggestion that these clerks would




                                                 1
create liability by continuing to implement an unconstitutional law, and that he would permit them

to do so as the state’s chief elections official, defies reason.”).

        Second, Nelson applied the Anderson-Burdick framework the Secretary here argues “does

not apply.” Mot. at 16. There, the defendant similarly cited Libertarian Party of Virginia v. Alcorn,

826 F.3d 708 (4th Cir. 2014), to argue that ballot position “is not a constitutional concern.” Nelson,

2020 WL 1312882, at *2 (quoting Alcorn, 826 F.3d at 719). The Nelson court correctly found

Alcorn distinguishable. See id. at *2-3. In particular, it noted that, while the statute at issue in

Alcorn “determined major parties’ position by lot,” West Virginia’s statute (like Texas’s) “awards

the alleged benefit of the primacy effect to candidates based on their political affiliation,” and thus

“is not politically neutral or nondiscriminatory.” Id. at *3; compare Mot. at 19 (arguing Texas’s

law “is neutral because it turns on gubernatorial elections, which either party can win”), with

Nelson, 2020 WL 1312882, at *3 (“The party benefiting . . . may shift over time, but this does not

mean the Statute is nonpartisan.”). Thus, while the Secretary insists that any burden on Plaintiffs

is “de minimis,” Mot. at 18, the Nelson court found the plaintiffs “raise[d] a reasonable inference”

that West Virginia’s indistinguishable law “creates a constitutionally significant burden on the

plaintiffs’ First and Fourteenth Amendment rights,” 2020 WL 1312882, at *3 (emphasis added).

        Finally, Nelson found many of the same state interests that the Secretary asserts here lacked

“obvious weight” when considering the similar statute before it. Id. at *3. For instance, the court

found an interest in reducing voter confusion and speeding voting inapposite where “plaintiffs seek

a system that would keep Democrats and Republicans in the top two ballot positions” rather than

completely “random ballot ordering.” Id.; see Compl. at 9 n.3 (noting Plaintiffs do not challenge

Texas’s tiered system). Similarly, it rejected the argument that the state has a legitimate interest in

basing ballot placement on prior election results where the plaintiffs request “a system that only




                                                    2
gives Republican and Democratic candidates an equal opportunity to be listed first,” as “[b]oth of

these parties enjoy widespread public support and form the pillars of the country’s stable two-party

system.” 2020 WL 1312882, at *3; compare Mot. at 20 (citing Alcorn to argue that “[o]rdering

parties in terms of past popularity” makes voting easier), with Nelson, 2020 WL 1312882, at *3

(noting in Alcorn plaintiffs “sought to elevate minor parties and independent candidates with

significantly less public support to higher positions” on the ballot); see also Alcorn, 826 F.3d at

720 (noting “structuring ballot order to prefer parties already strong enough to reach first-tier party

status” furthers “political stability . . . through a healthy two-party system” (citation omitted)).

       B.      Comcast is inapposite and has no relevance here.

       Unlike Nelson, Comcast has no relevance here, and the Secretary’s reading of it is not

sustainable. Comcast was an employment discrimination suit brought under 42 U.S.C. § 1981, and

it “resolve[s] the disagreement among the circuits over § 1981’s causation requirement.” 2020 WL

1325816, at *3. Specifically, Comcast held that a claim under §1981 must allege that race was the

“but-for cause” of injury in such a case, not just a “motivating factor” in the challenged decision.

Id. at *7. This case does not involve a claim under § 1981. Nevertheless, the Secretary urges the

Court to find that, because Comcast refused to recognize a “motivating factor” pleading standard

alongside a “but-for” standard of proof, id., any burden on Plaintiffs is now identical at both the

pleading and summary judgment phase. See Tr. of Mot. Hr’g, Mar. 24, 2020 (“Tr.”) at 45:2-8

(arguing “after . . . Comcast” the fact that the cases relied upon by the Secretary were decided at

summary judgment “makes no difference”). Thus, the Secretary argues, Plaintiffs “must identify

an injured member” in their pleading to establish associational standing and survive a motion to

dismiss on those grounds. Id. at 14:1-2. This argument cannot be sustained as a broad matter of

law, much less successfully applied in this case to dismiss Plaintiffs’ suit.




                                                   3
       First, it would be inappropriate to conclude that, in a few lines concerning causation

standards under § 1981, the Supreme Court broadly overturned decades of precedent establishing

that different standards apply to a motion to dismiss and for summary judgment. See, e.g., Shalala

v. Ill. Council on Long Term Care, Inc., 529 U.S. 1, 18 (2000) (finding Court “does not normally

overturn, or so dramatically limit, earlier authority sub silentio”). The Secretary’s overreach is

evidenced not just by this common-sense doctrine, but by counsel’s selective quotation of Comcast

at oral argument. The Secretary’s counsel quoted the case for the statement that “to determine what

the plaintiff must plausibly allege at the outset of a lawsuit, we usually ask what the plaintiff must

prove in the trial at its end,” Tr. at 14:8-10 (quoting Comcast, 2020 WL 1325816, at *3), but did

not mention the two preceding sentences: “Normally, too, the essential elements of a claim remain

constant through the life of a lawsuit. What a plaintiff must do to satisfy those elements may

increase as a case progresses from complaint to trial, but the legal elements themselves do not

change.” Comcast, 2020 WL 1325816, at *3 (emphasis added). Comcast thus reaffirmed the

“general principle[]” that the legal standard remains the same even while standards of proof

increase from pleading to the merits. Id. After Comcast, there remains “no precedent holding that

an association must set forth the name of a particular member in its complaint in order to survive

a Rule 12(b)(1) motion to dismiss based on a lack of associational standing.” Hancock Cty. Bd. of

Sup’rs v. Ruhr, 487 F. App’x 189, 198 (5th Cir. 2012) (emphasis added).

       In any event, Plaintiffs have identified specific people on whose behalf they assert standing.

The Complaint alleges, for instance, that DSCC brings this suit based on its support of the

Democratic candidate for the U.S. Senate seat “currently held by Republican Senator John Cornyn,

up for election in 2020,” while DCCC does the same on behalf of “Democratic candidates for the

U.S. House of Representatives” in “Texas’s 36 congressional districts, each of which will be on




                                                  4
the ballot in 2020.” Compl. ⁋ 4; see also id. ¶¶ 16, 17. Plaintiffs could not identify those candidates

by name at filing because the primary had yet to take place. Indeed, the Democratic candidate for

U.S. Senate will not be known until after the July 14, 2020 run-off election. See Tr. at 29:1-11.

Nevertheless, those candidates are identified in the Complaint as specifically as they possibly

could be, more than satisfying any requirement that they be specifically identified.

        Finally, even if Comcast did somehow undermine Plaintiffs’ claim to associational

standing, it would make no difference here given Plaintiffs’ multiple other grounds for standing,

including: (1) “TDP’s direct standing” based on “harm to its election prospects,” TDP v. Benkiser,

459 F.3d 582, 586 (5th Cir. 2006); see also id. at 587 (“[T]hreatened loss of [political] power is .

. . a concrete and particularized injury sufficient for standing purposes.”); id. at 587 n.4 (citing

Owen v. Mulligan, 640 F.2d 1130, 1132-33 (9th Cir. 1981), for holding “‘potential loss of an

election’ was an injury in fact sufficient to give Republican party official standing”); (2) Plaintiffs’

direct standing based on their need to divert additional resources to Texas elections “to combat the

effects of the Ballot Order Statute,” Compl. ⁋⁋ 14-17; see OCA-Great Houston v. Texas, 867 F.3d

604, 612 (5th Cir. 2017) (finding standing where organization “went out of its way to counteract

the effect of Texas’s allegedly unlawful [voting law] . . . with a view . . . toward mitigating its real-

world impact”); and (3) Plaintiff Miller’s direct standing based on the harm the Ballot Order

Statute imposes on her First Amendment right to vote and associate with others to advance her

political interests by giving a head start to all the candidates she opposes, Compl. ⁋ 13; Anderson

v. Celebrezze, 460 U.S. 780, 788 (1983) (noting each provision of the election code “inevitably

affects . . . the individual’s right to vote and his right to associate with others for political ends”).

Thus, even under the Secretary’s creative interpretation, Comcast has no bearing here.

                                       II.     CONCLUSION

        This Court should follow Nelson and deny the Secretary’s Motion to Dismiss.


                                                   5
Dated this 3rd day of April, 2020.   Respectfully submitted,

                                            /s/ Skyler M. Howton
                                            Skyler M. Howton
                                            TX 24077907
                                            PERKINS COIE LLP
                                            500 North Akard St., Suite 3300
                                            Dallas, TX 75201-3347
                                            Telephone: (214) 965-7700
                                            Facsimile: (214) 965-7799
                                            showton@perkinscoie.com

                                            Marc E. Elias*
                                            Elisabeth C. Frost*
                                            John M. Geise*
                                            PERKINS COIE LLP
                                            700 Thirteenth St., N.W., Suite 600
                                            Washington, D.C. 20005-3960
                                            Telephone: (202) 654-6200
                                            Facsimile: (202) 654-9959
                                            melias@perkinscoie.com
                                            efrost@perkinscoie.com
                                            jackianderson@perkinscoie.com
                                            jgeise@perkinscoie.com

                                            Abha Khanna*
                                            PERKINS COIE LLP
                                            1201 Third Avenue, Suite 4900
                                            Seattle, WA 98101-3099
                                            Telephone: (206) 359-8000
                                            Facsimile: (206) 359-9000
                                            akhanna@perkinscoie.com

                                            Gillian Kuhlmann*
                                            PERKINS COIE LLP
                                            1888 Century Park East, Suite 1700
                                            Los Angeles, CA 90067-1721
                                            Telephone: (310) 788-3245
                                            Facsimile: (310) 843-1244
                                            gkuhlmann@perkinscoie.com

                                            Counsel for the Plaintiffs
                                           *Admitted Pro Hac Vice

                                            Chad W. Dunn, TX# 24036507



                                            6
Brazil & Dunn, LLP
4407 Bee Caves Road, Suite 111
Austin, Texas 78746
Telephone: (512) 717-9822
Facsimile: (512) 515-9355
chad@brazilanddunn.com

Counsel for Plaintiff Texas Democratic Party




7
                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 3, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send a notice of electronic filing to all

counsel of record.

                                               /s/ Skyler M. Howton




                                               8
